PER CURIAM.
Joyce S. Kimble appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kimble v. Montgomery County Gov’t, No. CA-02-2711-PJM (D. Md. filed Jan. 23, 2002 & entered Jan. 24, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.